Title: To George Washington from Henry Knox, 18 February 1793
From: Knox, Henry
To: Washington, George



Sir
War Department, February 18th 1793

In answer to the Memorial of Captains Hughes, Mills, Cass, Cushing, Shaylor, and Haskell of the second sub-Legion of the United States, the following facts are stated.
First—That it has been the invariable usage relatively to promotion, that upon a vacancy the successor thereto ranks from the day the said vacancy happened, whether by death—resignation—or dismission by the sentence of a Court Martial.
Secondly—That it will appear by the Letter of Brigadier General Harmar, that on the twenty-sixth day of November 1790, he did transmit to the War Office the Commission of Captain John Mercer, and that the same was received at the War Office on the fifth day of January 1791.
That immediately upon the said Mercer’s resignation, he relinquished all authority and command in the Regiment—That his resignation therefore decisively took effect on that day—that the permission of Brigadier General Harmar that he be borne on the Rolls until the first day of april 1791, was unauthorized by law, and ought not to affect the rank of his successor, who according to invariable precedent ought to rank from the resignation of the commission and command of his Successor.
Hence it will appear that the Officers of the second sub-Legion, have been misinformed upon this subject, and that they

cannot in equity have any well founded Claim for the benefit of a vacancy which actually occurred several months before they had a military existence, they having come into service under the act of the 5 March 1791. I have the honor to be with the greatest Respect &c.

H. Knoxsecry of War.

